Exhibit 10.15 (f)

EXECUTION COPY

SUPPLEMENT NO. 1 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE

This SUPPLEMENT NO. 1 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE, dated
as of September 29, 2006 (this “Supplement”), is entered into among COMPUCREDIT
CREDIT CARD MASTER NOTE BUSINESS TRUST III, a business trust organized and
existing under the laws of the State of Nevada (the “Issuer”). COMPUCREDIT
CORPORATION, a Georgia corporation, as Servicer (the “Servicer”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as Indenture Trustee (together with its successors in the
trusts thereunder as provided in the Indenture, the “Indenture Trustee”) under
the Master Indenture dated as of March 10, 2006 (the “Indenture”) among the
Issuer, the Servicer and the Indenture Trustee.

RECITALS

1. The Issuer, the Servicer and the Indenture Trustee are parties to that
certain Series 2006-One Supplement dated as of March 10, 2006 (as previously
supplemented and as amended, supplemented or otherwise modified from time to
time, the “Indenture Supplement”).

2. The parties hereto desire to amend and supplement the Indenture Supplement as
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Indenture Supplement shall have the same
meanings herein as therein.

2. Amendments to Indenture Supplement. The Indenture Supplement is hereby
amended and supplemented by deleting Schedule A thereto and substituting, in
lieu thereof, Schedule A hereto.

3. Effect of Supplement. Except as expressly amended and modified by this
Supplement, all provisions of the Indenture Supplement shall remain in full
force and effect. After this Supplement becomes effective, all references in the
Indenture Supplement to “this Supplement”, “hereof”, “herein” or words of
similar effect referring to the Indenture Supplement shall be deemed to be
references to the Indenture Supplement as amended by this Supplement. This
Supplement shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Indenture other than as expressly set forth
herein.

4. Effectiveness. This Supplement shall become effective as of the date hereof
upon (a) receipt by the Trustee of counterparts of this Supplement (whether by
facsimile or otherwise) executed by each of the other parties hereto and of
consent hereto by all the Class A Noteholders, and (b) receipt by the Trustee of
an opinion of counsel satisfying the requirements of Section 9.03 of the
Indenture.

5. Counterparts. This Supplement may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.



--------------------------------------------------------------------------------

7. Section Headings. The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or the Indenture Supplement or any provision hereof or thereof.

8. Representations and Warranties. The Issuer represents and warrants that
(i) all of its representations and warranties set forth in the Indenture
Supplement are true and accurate in all material respects as though made on and
as of the date hereof (except representations and warranties which relate to a
specific date, which were true and correct as of such date) and (ii) no Early
Redemption Event, and no Termination Event under the Class A Note Purchase
Agreement, has occurred and is continuing.

9. No Recourse. It is expressly understood and agreed by the parties hereto that
(a) this Supplement is executed and delivered by Wilmington Trust, FSB, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, FSB but is
made and intended for the purpose of binding only the Issuer and (c) under no
circumstances shall Wilmington Trust, FSB be personally liable for the payment
of any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Supplement or any other document to which
the Issuer is a party.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first written above.

 

COMPUCREDIT CREDIT CARD MASTER NOTE

BUSINESS TRUST III,

Issuer

By:  

 

WILMINGTON TRUST FSB

 

not in its individual capacity, but solely

as Owner Trustee

By:

  LOGO [g95166g70x33.jpg]   Name:   W. Chris Sponenberg   Title:  

U.S. BANK NATIONAL ASSOCIATION, Indenture Trustee

By:

  LOGO [g95166g94m75.jpg]  

Name:

  Tamara Schultz-Fugh  

Title:

  Vice President

COMPUCREDIT CORPORATION,

Servicer

By:

  LOGO [g95166g87r51.jpg]  

Name:

  William McCamey  

Title:

  Treasurer



--------------------------------------------------------------------------------

The undersigned hereby consent to the amendment of the Indenture Supplement
pursuant to the foregoing Supplement No. 1.

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Agent

By:

  LOGO [g95166g18a84.jpg]  

Name:

  STANLEY CHAO  

Title:

  DIRECTOR

By:

  LOGO [g95166g86n87.jpg]  

Name:

  TINA GU  

Title:

  VICE PRESIDENT

NANTUCKET FUNDING CORP., LLC, as Class A Purchaser,

By:

    LOGO [g95166g28q74.jpg]  

Name:

  Philip A. Martone  

Title:

  Vice President

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Class A Purchaser and Committed Purchaser,

By:

  LOGO [g95166g18a84.jpg]  

Name:

  STANLEY CHAO  

Title:

  DIRECTOR

By:

  LOGO [g95166g86n87.jpg]  

Name:

  TINA GU  

Title:

  VICE PRESIDENT